DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6, 8-11, 14-20 are pending in this application. At least the independent claims have been amended to substantially incorporate the subject matter of original claim 5 as well as other changes in scope. 

Response to Arguments
Applicant’s amendment has necessitated new grounds of rejection presented in this Office action. Applicant's arguments filed 12/7/2020, which remain pertinent to the current rejection, have been fully considered but they are not persuasive. Specifically:
With respect to claim 1, Applicant argues that “Irie did not describe the relationship between a traveling route and a travel lane, letting alone effect[ing] the steering control in accordance with a first algorithm to adjust a position of the host vehicle to within a threshold associated with a boundary of a travel lane” and that “Tamboli did not explicitly describe effect[ing] steering control of the host vehicle in accordance with a second algorithm to maintain the host vehicle position relative to the boundary of the travel lane” (page 10 of remarks, emphasis in original). Examiner disagrees and submits that Applicant’s arguments mischaracterize the rejection. Applicant’s argument seem to indicate that Irie was relied on for the first algorithm and Tamboli is relied on for the second algorithm. This is not the case. As shown by the claim mapping, Irie teaches all limitations of amended claim 1, including both a first algorithm to adjust vehicle position and a second algorithm to maintain vehicle position. Irie is only deficient because it aims to have the vehicle track a “target traveling route” whereas the claim recites “a boundary of a travel lane”. Tamboli is relied on to remedy this deficiency because of its explicit teaching of performing automated steering to keep a vehicle in the center of a travel lane. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to claim 6, Applicant “respectfully requests that the examiner provide an explanation of the applicability to the facts of the case at hand of the assertion that ‘discovering the optimum value of a result effective variable involves only routine skill in the art’” (page 10-11 of remarks). As explained above, Examiner has found that Irie teaches all limitations of claim 1, with the exception of “a boundary of a travel lane” which is remedied by Tamboli. Claim 6 further defines the boundary to be a lane center which is likewise addressed by Tamboli by the same rationale applied to claim 1. Claim 6 also recites that “the threshold is about 0.5 meters from the lane center”. Irie teaches comparing a deviation (i.e. distance) to a threshold (Fig. 6, S5) but does not suggest any specific values for the threshold and thus does not teach “about 0.5 meters”. Examiner submits that a person of ordinary skill in the art would instantly recognize that the threshold of Irie is indeed a numeric value accompanied by some unit of distance (since it is used to mathematically evaluate a distance deviation) and may experiment with various values for the threshold to achieve the stated result of determining which algorithm to use for automated steering. A small threshold would cause the automated steering to more frequently select the second tracking control part while a large threshold would have the automated steering to more frequently select the first tracking control part. This renders the threshold of Irie to be a “result-effective variable”. Should the person of ordinary skill in the art discover the value for the threshold that achieves a desired balance between the usage of the first tracking control and the usage of the second tracking control, this would amount to a discovering the preferred/optimum value for this result-effective variable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 is written to depend from claim 2 which has been canceled. For the purpose of compact prosecution, this claim has been examined as though it depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 2018/0281849 A1) in view of Tamboli et al. (US 2019/0086929 A1).
Regarding claim 1, Irie teaches a system comprising:
one or more sensor systems configured to determine position relationship data between a roadway and a host vehicle, the one or more sensor systems including at least one of a computer-vision system, a radar system, and a LIDAR system ([0026], [0031]); 
a controller-circuit ([0027]) configured to:
receive and transform the position relationship data to effect steering control of the host vehicle ([0031]); 
when steering control transitions from a manual-mode to an automated mode ([0040]: “after switching to the automatic steering control”), effect the steering control in accordance with a first algorithm to adjust a position of the host vehicle to within a threshold associated with [a target traveling route] ([0040]: “recalculation part 30 performs recalculation of the command steering angle so as to gradually change the real steering angle after switching to the automatic steering control into the command steering angle”. Note that the “command steering angle” (which is generated by the first tracking control part 22) aims to “eliminate a difference between the target traveling route and the real traveling route of the vehicle” (see [0031]). Additionally, [0037]: if the vehicle’s deviation distance from the target travelling route is less than a threshold, then the automatic steering begins based on the first tracking control part 22, without using the steering angle from the recalculation part 30. Examiner submits that recalculation part 30 (a.k.a. “second tracking control part”) reads on “a first algorithm”,  the command steering angle tracking control 26 “[effects] the steering control” based thereon, and eliminating the distance between the current and target routes effectively “[adjusts] a position of the host vehicle to within a threshold” of the target position, especially since the steering angle from the recalculation part 30 is only used if the vehicle deviation is greater than the threshold); and 
upon identification that the host vehicle is within the threshold associated with [the target traveling route] ([0037]: if the vehicle’s deviation distance from the target travelling route is less than a threshold, then the automatic steering begins based on the first tracking control part 22), effect steering control of the host vehicle in accordance with a second algorithm to maintain the host vehicle position relative to [a target traveling route] ([0031]: target traveling route tracking control part 22, a.k.a. “first tracking control part” , calculates the steering angle necessary to make the vehicle track the target traveling route. Examiner submits that target traveling route tracking control part 22 (a.k.a. “first tracking control part”) reads on “a second algorithm”, the command steering angle tracking control 26 “[effects] the steering control” based thereon, and causing the vehicle to track a target route reads on “to maintain the host vehicle position relative to” the target route). 
Irie does not describe the target traveling route as “a boundary of a travel lane” (“the boundary” to be further defined as “a lane center” in claim 6 below). However, Irie is clearly directed to tracking a target route and vehicles are commonly restricted to traveling in road lanes. For example, Tamboli teaches generating a steering command to cause an autonomous vehicle keep/track/maintain position in the center of a lane ([0029], [0059]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Irie by targeting the center of a travel lane as taught by Tamboli in order to cause the vehicle to safely and comfortably follow the road (Tamboli [0003]). Stated another way, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the center of a travel lane from Tamboli for the target traveling route of Irie because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention – specifically, causing the vehicle to follow the road (Tamboli [0003]).
Regarding claim 3, modified Irie teaches the system set forth in claim [1], and Irie, as modified, also teaches that the first algorithm includes at least one of computer instructions (Irie [0047]), a feedback algorithm (Irie Fig. 5, FB gain adjustment 66, FB control 62), or a proportional-integral-derivative controller (Irie [0049]), and the second algorithm includes at least one of computer instructions (Irie [0030]), or a neural-network algorithm.
Regarding claim 4, modified Irie teaches the system set forth in claim 3. Examiner notes that the remainder of claim 4 recites limitations that are not required by claim construction. Nonetheless, for the purpose of compact prosecution, claim 4 may be rejected as follows.
Irie also teaches that the [second algorithm] is configured to be a model used to estimate functions dependent upon multiple inputs (Irie [0031]: “The target traveling route tracking control part 22…acquires the target traveling route from the higher control apparatus and acquires the information on a current vehicle state from the vehicle speed sensor, the acceleration sensor, the yaw rate sensor, the camera, the GPS equipment, and the like. And, based on the target traveling route and the current vehicle state, the first tracking control part 22 calculates a steering angle necessary to make the vehicle track the target traveling route”), and the feedback algorithm is configured to be at least one of a proportional-integral-derivative (Irie [0049]), Pure Pursuit, and any algorithm configured to continuously calculate an error value as the difference between a desired setpoint and the position relationship data (Irie Fig. 5, FB control 62).
Irie, as modified, does not teach that the second algorithm includes “a neural-network algorithm”. However, Tamboli teaches generating a steering angle command to keep an autonomous vehicle in the center of a lane using a neural network wherein the neural-network algorithm is configured to be a model used to estimate functions dependent upon multiple inputs ([0029], [0059], see also Figs. 3-4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Irie by using a neural network for the “first tracking control part 22” as suggested by Tamboli in order to leverage a known technique for controlling steering of an autonomous vehicle which can be trained using actual vehicle data making control more precise and easy to deploy on various vehicles by changing only neural weights (Tamboli [0020]).
Regarding claim 6, modified Irie teaches the system set forth in claim 1, and Irie, as modified, also teaches that the boundary is a lane center (see Tamboli [0029], [0059], incorporated in the rejection of claim 1). Irie does teach the threshold of claim 1 but Irie, as modified, does not specify any values for the threshold and thus does not teach that the threshold is “about 0.5 meters”. However, Examiner submits that a person of ordinary skill in the art would instantly recognize that the threshold of Irie is indeed a numeric value accompanied by some unit of distance (since it is used to mathematically evaluate a distance deviation) and may experiment with various values for the threshold to achieve the stated result of determining which algorithm to use for automated steering. A small threshold would cause the automated steering to more frequently select the second tracking control part while a large threshold would have the automated steering to more frequently select the first tracking control part. This renders the threshold of Irie to be a “result-effective variable”. Should the person of ordinary skill in the art discover the value for the threshold that achieves a desired balance between the usage of the first tracking control and the usage of the second tracking control, this would amount to a discovering the preferred/optimum value for this result-effective variable. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Irie such that the second threshold is about 0.5 meters since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. 
Regarding claim 8, modified Irie teaches the system set forth in claim 1, and Irie also teaches that the controller-circuit includes one or more processors and one or more non-transient storage mediums ([0027], [0030]).  
Regarding claim 9, modified Irie teaches the system set forth in claim 1, and Irie also teaches that the one or more sensor systems include a global positioning system ([0026], [0031]).  
Regarding claim 11, Irie teaches a method comprising:
while driving in a manual mode of a host vehicle, receiving a request to transition to an autonomous mode ([0028], [0032]: switching control to ON); 
in response to receiving the request, transitioning from the manual mode to the autonomous mode of the host vehicle ([0028], [0032]: switching control to ON switches from manual steering control to automatic steering control; Fig. 4, Fig. 7: Control ON); 
generating position relationship data by one or more sensor systems ([0026], [0031]); 
receiving the position relationship data by a controller-circuit ([0027], [0031]); 
processing the position relationship data by the controller-circuit to determine a position of the host vehicle with respect to [a target track] ([0026], [0031]); 
processing the position relationship data by a first algorithm executed by the controller-circuit (recalculation part 30, a.k.a. “second tracking control part” in combination with command steering angle tracking control 26) to steer the host vehicle to within a threshold associated with a [target traveling route] ([0040]: recalculation part 30 performs recalculation of the command steering angle so as to gradually change the real steering angle after switching to the automatic steering control into the command steering angle. Note that the “command steering angle” (which is generated by the first tracking control part 22) aims to “eliminate a difference between the target traveling route and the real traveling route of the vehicle” (see [0031]). Additionally, [0037]: if the vehicle’s deviation distance from the target travelling route is less than a threshold, then the automatic steering begins based on the first tracking control part 22, without using the steering angle from the recalculation part 30. Examiner submits that recalculation part 30 (a.k.a. “second tracking control part”) reads on “a first algorithm”, the command steering angle tracking control 26 “[steers] the host vehicle” based thereon, and eliminating the distance between the current and target routes effectively “[steers] the host vehicle to within a threshold” of the target position, especially since the steering angle from the recalculation part 30 is only used if the vehicle deviation is greater than the threshold); 10 
D110060US2 (DP-324388)determining, by the controller-circuit, whether the host vehicle is within the threshold associated with [the target traveling route] (Fig. 6, step S5); and 
in accordance with a determination by the controller-circuit that the host vehicle is within the threshold associated with [the target traveling route], processing the position relationship data by a second algorithm executed by the controller-circuit ([0037]: if the vehicle’s deviation distance from the target travelling route is less than a threshold, then the automatic steering begins based on the first tracking control part 22) to maintain the host vehicle position relative to the [target traveling route] ([0031]: target traveling route tracking control part 22, a.k.a. “first tracking control part” , calculates the steering angle necessary to make the vehicle track the target traveling route. Examiner submits that target traveling route tracking control part 22 (a.k.a. “first tracking control part”) reads on “a second algorithm”, and causing the vehicle to track a target route reads on “to maintain the host vehicle position relative to” the target route).  
Irie does not describe the target traveling route as “a boundary of a travel lane”. However, Irie is clearly directed to tracking a target route and vehicles are commonly restricted to traveling in road lanes. For example, Tamboli teaches generating a steering command to cause an autonomous vehicle keep/track/maintain position in the center of a lane ([0029], [0059]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Irie by targeting the center of a travel lane as taught by Tamboli in order to cause the vehicle to safely and comfortably follow the road (Tamboli [0003]). Stated another way, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the center of a travel lane from Tamboli for the target traveling route of Irie because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention – specifically, causing the vehicle to follow the road (Tamboli [0003]).
Regarding claim 14, modified Irie teaches the method set forth in claim 11, and Irie also teaches that the first algorithm is configured to continuously calculate an error value as the difference between a desired setpoint and a measured process variable associated with the position relationship data (Irie Fig. 5, FB control 62).  
Regarding claim 15, modified Irie teaches the method set forth in claim 11, but Irie, as modified, does not teach that the second algorithm is “a neural-network algorithm”.  However, Tamboli also teaches using a neural network for generating a steering angle command to keep an autonomous vehicle in the center of a lane using a neural network ([0029], [0059]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Irie by using a neural network for the “first tracking control part 22” as suggested by Tamboli in order to leverage a known technique for controlling steering of an autonomous vehicle which can be trained using actual vehicle data making control more precise and easy to deploy on various vehicles by changing only neural weights (Tamboli [0020]).
Regarding claim 16, modified Irie teaches the method set forth in claim 11, and Irie also teaches that the controller-circuit includes one or more processors and one or more non-transient storage mediums ([0027], [0030]).  
Regarding claim 17, Irie teaches a non-transient computer readable medium containing program instructions for causing a system to perform ([0027], [0030]) the method of:
while driving in a manual mode of a host vehicle, receiving a request to transition to an autonomous mode ([0028], [0032]: switching control to ON); 
in response to receiving the request, transitioning from the manual mode to the autonomous mode of the host vehicle ([0028], [0032]: switching control to ON switches from manual steering control to automatic steering control; Fig. 4, Fig. 7: Control ON); 
generating position relationship data by one or more sensor systems ([0026], [0031]); 
receiving the position relationship data by a controller-circuit ([0027], [0031]); 11 
D110060US2 (DP-324388)processing the position relationship data by the controller-circuit ([0026], [0031]) to determine a position of the host vehicle with respect to [a target track] ([0026], [0031]); 
processing the position relationship data by a first algorithm executed by the controller-circuit (recalculation part 30, a.k.a. “second tracking control part” in combination with command steering angle tracking control 26) to steer the host vehicle to within a threshold associated with a [the target track] ([0040]: recalculation part 30 performs recalculation of the command steering angle so as to gradually change the real steering angle after switching to the automatic steering control into the command steering angle. Note that the “command steering angle” (which is generated by the first tracking control part 22) aims to “eliminate a difference between the target traveling route and the real traveling route of the vehicle” (see [0031]). Additionally, [0037]: if the vehicle’s deviation distance from the target travelling route is less than a threshold, then the automatic steering begins based on the first tracking control part 22, without using the steering angle from the recalculation part 30. Examiner submits that recalculation part 30 (a.k.a. “second tracking control part”) reads on “a first algorithm”, the command steering angle tracking control 26 “[steers] the host vehicle” based thereon, and eliminating the distance between the current and target routes effectively “[steers] the host vehicle to within a threshold” of the target position, especially since the steering angle from the recalculation part 30 is only used if the vehicle deviation is greater than the threshold); 
determining, by the controller-circuit, whether the host vehicle is within the threshold associated with [the target traveling route] (Fig. 6, step S5)); and 
in accordance with a determination by the controller-circuit that the host vehicle is within the threshold associated with [the target traveling route], processing the position relationship data by a second algorithm executed by the controller-circuit ([0037]: if the vehicle’s deviation distance from the target travelling route is less than a threshold, then the automatic steering begins based on the first tracking control part 22) to maintain the host vehicle position relative to the [target traveling route] ([0031]: target traveling route tracking control part 22, a.k.a. “first tracking control part” , calculates the steering angle necessary to make the vehicle track the target traveling route. Examiner submits that target traveling route tracking control part 22 (a.k.a. “first tracking control part”) reads on “a second algorithm”, and causing the vehicle to track a target route reads on “to maintain the host vehicle position relative to” the target route).
Irie does not describe the target traveling route as “a boundary of a travel lane”. However, Irie is clearly directed to tracking a target route and vehicles are commonly restricted to traveling in road lanes. For example, Tamboli teaches generating a steering command to cause an autonomous vehicle keep/track/maintain position in the center of a lane ([0029], [0059]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Irie by targeting the center of a travel lane as taught by Tamboli in order to cause the vehicle to safely and comfortably follow the road (Tamboli [0003]). Stated another way, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the center of a travel lane from Tamboli for the target traveling route of Irie because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention – specifically, causing the vehicle to follow the road (Tamboli [0003]).
Regarding claim 18, modified Irie teaches the non-transient computer readable medium in claim 17, and Irie also teaches that the first algorithm is configured to continuously calculate an error value as the difference between a desired setpoint and a measured process variable associated with the position relationship data (Irie Fig. 5, FB gain adjustment 66, FB control 62).
Regarding claim 19, modified Irie teaches the non-transient computer readable medium set forth in claim 17, but Irie, as modified, does not teach that the second algorithm is “a neural-network algorithm”. However, Tamboli teaches generating a steering angle command to keep an autonomous vehicle in the center of a lane using a neural network ([0029], [0059]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Irie by using a neural network for the “first tracking control part 22” as suggested by Tamboli in order to leverage a known technique for controlling steering of an autonomous vehicle which can be trained using actual vehicle data making control more precise and easy to deploy on various vehicles by changing only neural weights (Tamboli [0020]).
Regarding claim 20, modified Irie teaches the non-transient computer readable medium set forth in claim 17, and Irie also teaches that the controller-circuit includes one or more processors and one or more non-transient storage mediums ([0027]: “The steering control apparatus 20 is an ECU (Electronic Control Unit) having at least one processor and at least one memory”).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 2018/0281849 A1) in view of Tamboli et al. (US 2019/0086929 A1) and Pemberton et al. (US 2005/0115753 A1).
Regarding claim 10, modified Irie teaches the system set forth in claim 1, but Irie, as modified, does not teach that the one or more sensor systems include a localization system. However, Pemberton teaches an automated vehicle steering system in which wayside radio beacons are used for supplementing and cross-checking localization ([0118], [0183]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Irie by adding a reference beacon localization system as taught by Pemberton in order to confirm the location determined by other systems (e.g. GPS) and to avoid accumulating large errors, thereby improving location precision (Pemberton [0118], [0183-184]). Further, the use of a localization system appears to be an obvious matter of design choice since Applicant has not disclosed that the localization system solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without the localization system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNA M MOTT/Primary Examiner, Art Unit 3662